Citation Nr: 1129261	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and stenosis of the lumbosacral spine.

4.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

5.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to May 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2008 rating decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The November 2007 rating decision granted service connection for headaches, rated 0 percent, and continued a 20 percent rating for the Veteran's low back disability and a 10 percent rating for his hemorrhoids.  The September 2008 rating decision denied service connection for left ear hearing loss and tinnitus.  In August 2009, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the Veteran's claims file.  In February 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of service connection for tinnitus.

[A January 2005 rating decision granted the Veteran service connection for degenerative disc disease and stenosis of the lumbosacral spine, rated 20 percent, effective February 28, 2000.  The Veteran timely filed a notice of disagreement with the effective date assigned.  An SOC in the matter was issued in October 2005.  However, the Veteran did not perfect an appeal in the matter by filing a substantive appeal, and it is not before the Board.]

The claims of service connection for left ear hearing loss and for increased ratings for low back, hemorrhoid, and headache disabilities are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

It is shown that the Veteran has tinnitus that is causally related to his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  It applies to the instant claim.  However, inasmuch as service connection for tinnitus is being granted, there is no reason to belabor the impact of the VCAA on this matter, as any duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has tinnitus as a result of acoustic trauma in service.  It is not in dispute that the Veteran was exposed to noise trauma in service.  His DD 214 reflects that his military occupational specialty was field artillery crewman, and service connection for right ear hearing loss has been granted on the basis that such disability was aggravated by military service.  

On July 2008 VA audiological evaluation by an audiologist, the Veteran reported that he had bilateral ringing in the ears (a high pitched ringing sound that occurs three to four time a week and lasts for seconds each time) that began in 1974.  An August 2008 addendum to a July 2008 audiology evaluation report notes:  

Although the exact etiology of tinnitus is unknown, it is frequently associated with hearing loss and noise exposure.  Veteran had a pre-existing mild hearing loss for the right ear upon entering military service and the ringing noises described are consistent with normal auditory function, are not clinically significant, and are not typical of an etiology of noise exposure.  Therefore, it is less likely as not that the tinnitus is related to noise exposure incurred in military service.

In February 2011, the Board found that the above-cited opinion required clarification.  To resolve the matter of the etiology of the Veteran's tinnitus, the Board sought a VHA expert medical advisory opinion.  In an opinion dated in May 2011, a consulting VA expert opined:

1.  The [Veteran] has a mild noise induced hearing loss, with hearing at many frequencies within normal limits.

2.  The [Veteran] has intermittent tinnitus.  The description of intermittent tinnitus lasting seconds, 3-4 times per week does not connote (to this reviewer) severe tinnitus.  No mention is made of other effects of the tinnitus, and no formal tinnitus assessment is provided.  This would be helpful in assessing the impact of tinnitus.  

3.  It is likely that the mild tinnitus symptoms reported are associated with noise exposure during military service, but are likely not disabling.  

The VHA consultant explained that, "[s]ince there is evidence of mild likely noise induced hearing loss with onset during service, and the [Veteran] noted tinnitus that began at that time, the preponderance of evidence suggests that these conditions are service-related."  The Veteran's tinnitus problem was judged to be mild.  

It is not in dispute that the Veteran has tinnitus (although the July 2008 VA examining audiologist found both that the Veteran has ringing in his ears, and that such is "normal").  As was noted above, the Board found the July 2008 VA audiologist's opinion inconsistent, insufficiently explained, and inadequate, and sought a VA expert's advisory opinion in this matter.  The responding May 2011 opinion indicates, in essence, that the Veteran's tinnitus is indeed related to noise trauma in service.  The expert explained the rationale for the opinion, and the Board finds no reason to question the competency of the VA expert's opinion.  

Accordingly, the Board finds that the requirements for establishing service connection for tinnitus are met, and that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the remaining claims, a VA Form 9 (one of several) dated December 7, 2009 lists those matters and include the Veteran's request for a Travel Board.  He is entitled to such hearing, but there has been no action on his request.  Because Travel Board hearings are scheduled by the RO, the case must be remanded for such purpose.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).  [The Board notes that the Veteran is not prejudiced by not being afforded a hearing in the matter favorably decided on the merits above (without benefit of a hearing). ]

Accordingly, the case is REMANDED for the following action:

Regarding the matters of service connection for left ear hearing loss and the ratings assigned for low back, hemorrhoid, and headache disabilities, the RO should arrange for the Veteran to be scheduled for a Travel Board hearing at his local RO.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


